DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is responsive to the following communication: Amendment filed on 3/26/2021. 
The Instant Application is CON of 15/450843 (now, Patent 10705722) which is CON of 12/691982 (now, Patent 9591122). This action is made final.
Claims 2 and 10 have been cancelled. Claims 1, 3, 6, 9, 11 and 14 have been amended. Claims 1, 3-9 and 11-16 are pending in the case.  Claims 1 and 9 are independent claims.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 12/691982, the certified copy has been filed on 04/23/2010. 

Response to Arguments
6.	Applicant's arguments filed on 03/26/2021 have been considered but are not persuasive.  The cancelled claims 2 and 10 have been rolled up to the amended claims 1 and 9.
In response to the amended independent claim 1 (also applied to the claim 9):
In response to the applicant’s arguments for the amended independent claim 1 that Nurmi-LucidTouch-Kalman doesn’t teach the rolled up (now cancelled claims 2 and 10) limitation of “wherein the processor is configured to: when a first area where the first touch gesture is being detected does not move on the first surface of the display, determine that the first touch gesture is the touch input fixed on the first surface of the display; and when a second area where the second touch gesture is being detected moves to the specific direction rotating around the fixed first area where the first touch gesture is being  detected, determine that the 
As described in the claim 1 below, LucidTouch teaches fixing fingers on the map for rotating the map with a broadest reasonable interpretation (BRI) since fixing a finger on the map could be interpreted as fixing on the corresponding surface.
For example, LucidTouch supports multi-touch input, allowing users to operate the device simultaneously with all 10 fingers (see pages 1-10; see Fig. 2 showing that prototype of the system with 10 fingers touching on the front and back of the device; e.g., in pages 6-7, for the Map Browser). 
LucidTouch teaches in Fig. 9, that with two points selected, the map moves, rotates and translates with the fingers such that the position of both of the fingers on the map remains fixed,
Additionally, LucidTouch teach in page 7, under Map Browsing task, “participants were asked to manipulate the map using one thumb on the front of the device, and then one thumb on the front and one finger on the back” indicating that a fixed first touch input on the front touch screen is suggested as claimed.
For the “where the first touch gesture is being detected does not move on the first surface of the display” feature, Kalman is used to cue the deficiency. 
For example, Kalman teaches (in pages 1-5), “for rotating an image around a fixed point for a specific axis and direction; for example, in the mathematical problem, when the rotation direction around a fixed point is clockwise or counterclockwise, then the rotation direction is clockwise, or counterclockwise”.
Kalman teaches a simple mathematical transformation problem to rotate an image around a fixed point. In Fig. 3 on page 3 of Kalman, a triangle is rotated about a fixed origin point as stated, “This is illustrated in Figure 3. Each point of the red triangle has been rotated about the origin by π/2 to create the blue triangle. The yellow and blue grids are highlighted to make it easier to visualize that this is indeed a rotation through π/2”.
The rotation about a fixed point taught by Kalman can be easily adapted to Nurmi-LucidTouch by an ordinary Artisan to implement this abstract idea of a simple mathematical transformation. Kalman teaches a fixed origin point for rotation, however, any fixed point can be used to do the mathematical transformation.
The Applicant only stated “Thus, Nurmi fails to teach or suggest all the features of amended claim 1. In addition, the other references do not make up for the elements of claim I that are missing from Nurmi” (see Applicant’s argument on page 10).
The Applicant didn’t provide any reason why Kalman does not make up for the elements of clam 1 that are missing from Nurmi and ignores that Kalman actually teaches rotation by a fixed point feature as set forth above.
Counsel's assertion that “In addition, the other references do not make up for the elements of claim I that are missing from Nurmi” is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  

Therefore, combining Kalman with Nurmi-LucidTouch, the feature of using a first touch input on a front touch screen and a second touch input on a back touch screen to rotate an image on the display screen around a fixed point for a specific axis and direction based on the second touch input direction is suggested and taught as recited in “rotate, based on identifying that the first touch gesture is a touch input fixed on the first surface of the display and the second touch gesture is a drag input moving in a specific direction detected while the first touch gesture is being input, the image according to the specific direction”.

Combining Nurmi-LucidTouch-Kalman, the limitation is taught by implementing a dual touch input as two points to control the image rotation around a fixed point for a specific axis and direction (clockwise or counterclockwise) as a simple mathematical rotation and transformation problem.

In response to all dependent claims:
Since all independent claims are reasonably rejected with all prior arts from the updated search and reasons above, all dependent claims are also reasonably rejected based on above reasons and other reasons as recited above in each claim rejection.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.	Claims 1, 3-9 and 11-16 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Nurmi et al. (US PGPUB 2009/0315834; filing date: 6/18/2008) (hereinafter Nurmi) in view of Wigdor et al. (“LucidTouch: A See-Through Mobile device”; “https://dl.acm.org/doi/pdf/10.1145/1294211.1294259” by Wigdor et al.; pub date: 10/2007; retrieved on 12/13/2020) (hereinafter LucidTouch) and Kalman (see “Translation, rotation, and scaling figures” in “https://www.maa.org/external_archive/joma/Volume8/Kalman/Linear1.html”; by Kalman date: 2008; retrieved on 12/14/2020).

As to claims 1 and 9, Nurmi teaches an electronic device (see Figs. 1-2) comprising: 
a display including a first surface facing a first direction and a second surface facing a second direction opposite to the first direction (
see [0005] providing several techniques for using a dual side input devices for controlling an electronic device and applications running thereon;
see Figs. 3A and 3B showing touch services at the front and back touch surfaces); and 

a processor configured to (see Fig. 1, processor): control the display to display an image through at least one of the first surface or the second surface (
see [0006] displaying an image; a user may cause a particular region or area of an image displayed on the front of the electronic device to be magnified, or zoomed in, by touching the back of the electronic device at a location that is aligned with the desired region. In yet another embodiment, the user may cause a graphical item or object displayed, for example, on the front side of the electronic device, to be rotated by essentially simulating the grabbing of the item with two or more fingers on either side of the electronic device and rolling the item. In particular, according to this embodiment, the electronic device may detect tactile inputs on the front and back sides of the electronic device at points that are aligned with each other and coincide with a graphical item displayed on a touchscreen on the front of the device); 

detect a first touch gesture on the first surface of the display and a second touch gesture on the second surface of the display while displaying the image (
see [0006], for example, the user may cause a graphical item or object displayed, for example, on the front side of the electronic device, to be rotated by essentially simulating the grabbing of the item with two or more fingers on either side of the electronic device and rolling the item. In particular, according to this embodiment, the electronic device may detect tactile inputs on the front and back sides of the electronic device at points that are aligned with each other and coincide with a graphical item displayed on a touchscreen on the front of the device); and 

rotate, based on identifying that the first touch gesture is a touch input fixed on the first surface of the display and the second touch gesture is a drag input moving in a specific direction detected while the first touch gesture is being input, 
see [0006], This may be a result of the user, for example, placing his or her thumb on the front touchscreen [e.g., fixed on the first touch surface] and his or her index or middle finger on the back input device, wherein the thumb and index finger would be touching but for the electronic device between them. The electronic device may thereafter detect a movement of the tactile inputs in opposite directions. For example, the user may move his or her thumb upward, while moving his or her index or middle finger downward, or vice versa [e.g., second touch input moving in a specific direction as a type of “drag” input]. In response, the electronic device may rotate the graphical item in a direction that reflects the direction in which the user "rolled" the item and, in particular, a direction that coincides with the movement of the tactile input on the front touchscreen. For example, the electronic device may rotate the graphical item backwards, in response to movement of the user's thumb upward, while rotating the graphical item forwards in response to movement of the user's thumb downwards; 
see [0010], [0025], [0028], [0033], [0064]-[0070] and Fig. 7, rotating a graphical item displayed on a display screen in response to a user simulating the grabbing and rolling of the item. In one embodiment, the method may include: (1) detecting a first tactile input at a first location on a first touch-sensitive input device located on a first side of an apparatus; (2) detecting a second input at a second location on a second side of the apparatus, wherein the first and second locations have a predefined relation with respect to one another; (3) detecting a movement of the first tactile input in a first direction; (4) detecting a movement of the second input in a second direction, wherein the first and second directions have a predefined relation with respect to one another; and (5) causing a display of a graphical item to be rotated in a direction corresponding to the first direction of movement of the first tactile input, in response to detecting the opposite movement of the first and second tactile inputs, respectively; it is interpreted that the first touch is fixed on the image in order to rotate it).

Nurmi teaches the rotation of an image with one touch input being fixed on the image without expressively using the term of “fixed” as set forth above (see [0010], [0025], [0028], [0033], [0064]-[0070] and Fig. 7; it is interpreted that the first touch is fixed on the image in order to rotate it).’
Nurmi suggests, but does not expressively teach that the rotation is according to the specific direction of the second touch input as recited in “rotate, based on identifying that the first touch gesture is a touch input fixed on the first surface of the display and the second touch gesture is a drag input moving in a specific direction detected while the first touch gesture is being input, the image according to the specific direction” (e.g., see Nurmi, [0006], This may be a result of the user, for example, placing his or her thumb on the front touchscreen [e.g., fixed on the first touch surface] and his or her index or middle finger on the back input device, wherein the thumb and index finger would be touching but for the electronic device between them. The electronic device may thereafter detect a movement of the tactile inputs in opposite directions. For example, the user may move his or her thumb upward, while moving his or her index or middle finger downward, or vice versa [e.g., second touch input moving in a specific direction as a type of “drag” input]. In response, the electronic device may rotate the graphical item in a direction that reflects the direction in which the user "rolled" the item and, in particular, a direction that coincides with the movement of the tactile input on the front touchscreen. For example, the electronic device may rotate the graphical item backwards, in response to movement of the user's thumb upward [e.g., in this case, the back touch input is downwards, and the object is rotated backwards. It can be interpreted that the back portion of the object actually is rotated downwards which is according to the specific direction of the back touch input], while rotating the graphical item forwards in response to movement of the user's thumb downwards).

However, if it is not obvious to one of ordinary skill in the art for the above “fixed” touch position feature, in the same field of endeavor of using touch gesture, LucidTouch suggests and teaches a see-through mobile device allowing a user to use touch input with 10 fingers simultaneously on the front and back touch screens to manipulate an image on the touch screen; e.g., by using “fixed” touch positions to rotate the image (see pages 1-10; e.g., see Title and Abstract, “we present LucidTouch, a mobile device allowing the user to control the application by touching the back of the device. The key to making this usable is what we call pseudo-transparency: by overlaying an image of the user’s hands onto the screen, we create the illusion of the mobile device itself being semitransparent. …. LucidTouch also supports multi-touch input, allowing users to operate the device simultaneously with all 10 fingers; see Fig. 2 showing that prototype of the system with 10 fingers touching on the front and back of the device; e.g., in pages 6-7, for the Map Browser, in Fig. 9, that with two points selected, the map moves, rotates and translates with the fingers such that the position of both of the fingers on the map remains fixed; in page 7, under Map Browsing task, “participants were asked to manipulate the map using one thumb on the front of the device, and then one thumb on the front and one finger on the back” indicating that a fixed first touch input on the front touch screen is suggested and taught as claimed).

LucidTouch suggests and teaches that the rotation is according to the specific direction of the second touch input as recited in “rotate, based on identifying that the first touch gesture is a touch input fixed on the first surface of the display and the second touch gesture is a drag input moving in a specific direction detected while the first touch gesture is being input, the image according to the specific direction” (see LucidTouch, page 6 and Fig. 9, showing that the rotation can be made for the map by using two fingers fixed on the map; such as, rotating clockwise or counterclockwise based on the second touch input dragging direction). 

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Nurmi and LucidTouch before him at the time of the invention was made, to modify the touch system taught by Nurmi to include the feature to rotate an image with fixed touch points with the rotation direction according to the second touch point with a see-through screen taught by LucidTouch in order to provide the image rotation using a dual screen touch device. One would have been motivated to make such a combination because including the feature to rotate an image with fixed touch points with the rotation direction according to the second touch point with a see-through screen with a see-through screen using a dual screen touch device would have been obtained as taught by LucidTouch (see pages 1-10 and Figs. 2 and 9).

LucidTouch does not expressive indicating rotation direction, even it is implied in the teaching and it is obvious to one of ordinary skill in the art since this is related to a simple mathematical geometry transformation problem (see “QB Rotation Primer” from https://www.ocf.berkeley.edu/~horie/qbrotate.html; date: 1999; note: this geometry transformation portion is an abstract idea; also see “Translation, rotation, and scaling figures” from “https://www.maa.org/external_archive/joma/Volume8/Kalman/Linear1.html”; by Kalman date: 2008).

As for the feature of rotating an image around a fixed point as a mathematical problem, Kalman teaches the basic mathematical solution for the rotation of an image or object around a fixed point (
see pages 1-5, in page 2, “Of particular interest here are geometric transformations which consist of rotations about the origin, translations, and imposition of scale factors. For example, let us consider a rotation about the origin through an angle of π/2, in the counterclockwise direction. Any point (x, y) in the plane is at a distance 
    PNG
    media_image1.png
    29
    93
    media_image1.png
    Greyscale
 from the origin, and makes an angle θ with the positive x axis, as illustrated in Figure 1 below”; 
e.g., in page 3 and Fig. 3, rotating a triangle around the fixed origin point using a simple mathematical formula; as taught in page 3, “To rotate this point about the origin, we hold the length r fixed, but add π/2 to the angle θ. A typical point (x, y) and its rotated image (u, v) are shown in Figure 2. This figure shows how the rotation effects a single point. But we are usually interested in applying a transformation to every point in some geometrical object. This is illustrated in Figure 3. Each point of the red triangle has been rotated about the origin by π/2 to create the blue triangle. The yellow and blue grids are highlighted to make it easier to visualize that this is indeed a rotation through π/2”).
Therefore, combining Kalman with Nurmi-LucidTouch, the feature of using a first touch input on a front touch screen and a second touch input on a back touch screen to rotate an image on the display screen around a fixed point for a specific axis and direction based on the second touch input direction is suggested and taught as recited in “rotate, based on identifying that the first touch gesture is a touch input fixed on the first surface of the display and the second touch gesture is a drag input moving in a specific direction detected while the first touch gesture is being input, the image according to the specific direction”.

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Nurmi-LucidTouch and Kalman before him at the time of the invention was made, to modify the touch system taught by Nurmi-LucidTouch to include the feature of rotating an image on the display screen around a fixed point for a specific axis and direction taught by Kalman in order to provide the image rotation using a dual touch input. One would have been motivated to make such a combination because including the feature of rotating an image on the display screen around a fixed point for a specific axis and direction using a dual touch input would have been obtained as taught by Kalman (see pages 1-5) and Nurmi-LucidTouch.

Nurmi-LucidTouch-Kalman teaches wherein the processor is configured to: when a first area where the first touch gesture is being detected does not move on the first surface of the display, determine that the first touch gesture is the touch input fixed on the first surface of the display; and when a second area where the second touch gesture is being detected moves to the specific direction on the second surface of the display, determine that the second touch gesture is the drag input moving in the specific direction (
see LucidTouch for a fixed point on the map on the first surface with a broadest reasonable interpretation (BRI), pages 1-10; LucidTouch also supports multi-touch input, allowing users to operate the device simultaneously with all 10 fingers; see Fig. 2 showing that prototype of the system with 10 fingers touching on the front and back of the device; e.g., in pages 6-7, for the Map Browser, in Fig. 9, that with two points selected, the map moves, rotates and translates with the fingers such that the position of both of the fingers on the map remains fixed; in page 7, under Map Browsing task, “participants were asked to manipulate the map using one thumb on the front of the device, and then one thumb on the front and one finger on the back” indicating that a fixed first touch input on the front touch screen is suggested as claimed; 
see Kalman, pages 1-5, for rotating an image around a fixed point for a specific axis and direction; for example, in the mathematical problem, when the rotation direction around a fixed point is clockwise or counterclockwise, then the rotation direction is clockwise, or counterclockwise).
Combining Nurmi-LucidTouch-Kalman, the limitation is taught by implementing a dual touch input as two points to control the image rotation around a fixed point for a specific axis and direction (clockwise or counterclockwise) as a simple mathematical rotation problem.

As to claims 3 and 11, Nurmi-LucidTouch-Kalman teaches wherein the processor is configured to: when the first touch gesture is the touch input fixed on the first surface of the display and the second touch gesture is the drag input moving in a first direction detected while the first touch gesture is being input, rotate at least a portion of the specific image in a clockwise, and when the first touch gesture is the touch input fixed on the first surface of the display and the second touch gesture is the drag input moving in a second direction opposite to the first direction detected while the first touch gesture is being input, rotate at least a portion of the specific image in a counterclockwise (
see LucidTouch, pages 1-10; LucidTouch also supports multi-touch input, allowing users to operate the device simultaneously with all 10 fingers; see Fig. 2 showing that prototype of the system with 10 fingers touching on the front and back of the device; e.g., in pages 6-7, for the Map Browser, in Fig. 9, that with two points selected, the map moves, rotates and translates with the fingers such that the position of both of the fingers on the map remains fixed; in page 7, under Map Browsing task, “participants were asked to manipulate the map using one thumb on the front of the device, and then one thumb on the front and one finger on the back” indicating that a fixed first touch input on the front touch screen is suggested and taught as claimed; 
see Kalman, pages 1-5, for rotating an image around a fixed point for a specific axis and direction; for example, in the mathematical problem, when the rotation direction around a fixed point is clockwise or counterclockwise, then the rotation direction is clockwise, or counterclockwise).
Combining Nurmi-LucidTouch-Kalman, the limitation is taught by implementing a dual touch input as two points to control the image rotation around a fixed point for a specific axis and direction (clockwise or counterclockwise) as a simple mathematical rotation problem.

As to claims 4 and 12, Nurmi-LucidTouch-Kalman teaches wherein each of the first direction and the second direction is a respective direction rotating around the first area where the first touch gesture is being fixed (
see LucidTouch, pages 1-10; LucidTouch also supports multi-touch input, allowing users to operate the device simultaneously with all 10 fingers; see Fig. 2 showing that prototype of the system with 10 fingers touching on the front and back of the device; e.g., in pages 6-7, for the Map Browser, in Fig. 9, that with two points selected, the map moves, rotates and translates with the fingers such that the position of both of the fingers on the map remains fixed; in page 7, under Map Browsing task, “participants were asked to manipulate the map using one thumb on the front of the device, and then one thumb on the front and one finger on the back” indicating that a fixed first touch input on the front touch screen is suggested and taught as claimed; 
see Kalman, pages 1-5, for rotating an image around a fixed point for a specific axis and direction; for example, in the mathematical problem, when the rotation direction around a fixed point is clockwise or counterclockwise, then the rotation direction is clockwise, or counterclockwise).
Combining Nurmi-LucidTouch-Kalman, the limitation is taught by implementing a dual touch input as two points to control the image rotation around a fixed point for a specific axis and direction (clockwise or counterclockwise) as a simple mathematical rotation problem.

As to claims 5 and 13, Nurmi-LucidTouch-Kalman teaches wherein the processor is further configured to rotate, based on identifying that the second touch gesture is a touch input fixed on the second surface of the display and the first touch gesture is a drag input moving in a specific direction detected while the second touch gesture is being input, the image according to the specific direction (
see LucidTouch, pages 1-10; LucidTouch also supports multi-touch input, allowing users to operate the device simultaneously with all 10 fingers; see Fig. 2 showing that prototype of the system with 10 fingers touching on the front and back of the device; e.g., in pages 6-7, for the Map Browser, in Fig. 9, that with two points selected, the map moves, rotates and translates with the fingers such that the position of both of the fingers on the map remains fixed; in page 7, under Map Browsing task, “participants were asked to manipulate the map using one thumb on the front of the device, and then one thumb on the front and one finger on the back” indicating that a fixed first touch input on the front touch screen is suggested and taught as claimed; 
see Kalman, pages 1-5, for rotating an image around a fixed point for a specific axis and direction; for example, in the mathematical problem, when the rotation direction around a fixed point is clockwise or counterclockwise, then the rotation direction is clockwise, or counterclockwise).
Combining Nurmi-LucidTouch-Kalman, the limitation is taught by implementing a dual touch input as two points to control the image rotation around a fixed point for a specific axis and direction (clockwise or counterclockwise) as a simple mathematical rotation problem.
In this limitation, changing the sequence of two touch points as one is fixed and the other one is dragging to a specific direction to perform the image rotation using the same mathematical rotation formula of rotating an image around a fixed point is just another implementation to rotate the image.

As to claims 6 and 14, Nurmi-LucidTouch-Kalman teaches wherein the processor is configured to: when the second area where the second touch gesture is being detected does not move on the second surface of the display, determine that the second touch gesture is the touch input fixed on the second surface of the display; and when the first area where the first touch gesture is being detected moves to the specific direction, determine that the first touch gesture is the drag input moving in the specific direction (
see LucidTouch, pages 1-10; LucidTouch also supports multi-touch input, allowing users to operate the device simultaneously with all 10 fingers; see Fig. 2 showing that prototype of the system with 10 fingers touching on the front and back of the device; e.g., in pages 6-7, for the Map Browser, in Fig. 9, that with two points selected, the map moves, rotates and translates with the fingers such that the position of both of the fingers on the map remains fixed; in page 7, under Map Browsing task, “participants were asked to manipulate the map using one thumb on the front of the device, and then one thumb on the front and one finger on the back” indicating that a fixed first touch input on the front touch screen is suggested and taught as claimed; 
see Kalman, pages 1-5, for rotating an image around a fixed point for a specific axis and direction; for example, in the mathematical problem, when the rotation direction around a fixed point is clockwise or counterclockwise, then the rotation direction is clockwise, or counterclockwise).
Combining Nurmi-LucidTouch-Kalman, the limitation is taught by implementing a dual touch input as two points to control the image rotation around a fixed point for a specific axis and direction (clockwise or counterclockwise) as a simple mathematical rotation problem.
In this limitation, changing the sequence of two touch points as one is fixed and the other one is dragging to a specific direction to perform the image rotation using the same mathematical rotation formula of rotating an image around a fixed point is just another implementation to rotate the image.

As to claims 7 and 15, Nurmi-LucidTouch-Kalman teaches wherein the processor is configured to: when the second touch gesture is the touch input fixed on the second surface of the display and the first touch gesture is the drag input moving in a third direction detected while the second touch gesture is being input, rotate at least a portion of the image in a clockwise, and when the second touch gesture is the touch input fixed on the second surface of the display and the first touch gesture is the drag input moving in a fourth direction opposite to the third direction detected while the first touch gesture is being input, rotate at least a portion of the image in a counterclockwise (
see LucidTouch, pages 1-10; LucidTouch also supports multi-touch input, allowing users to operate the device simultaneously with all 10 fingers; see Fig. 2 showing that prototype of the system with 10 fingers touching on the front and back of the device; e.g., in pages 6-7, for the Map Browser, in Fig. 9, that with two points selected, the map moves, rotates and translates with the fingers such that the position of both of the fingers on the map remains fixed; in page 7, under Map Browsing task, “participants were asked to manipulate the map using one thumb on the front of the device, and then one thumb on the front and one finger on the back” indicating that a fixed first touch input on the front touch screen is suggested and taught as claimed; 
see Kalman, pages 1-5, for rotating an image around a fixed point for a specific axis and direction; for example, in the mathematical problem, when the rotation direction around a fixed point is clockwise or counterclockwise, then the rotation direction is clockwise, or counterclockwise).
Combining Nurmi-LucidTouch-Kalman, the limitation is taught by implementing a dual touch input as two points to control the image rotation around a fixed point for a specific axis and direction (clockwise or counterclockwise) as a simple mathematical rotation problem.
In this limitation, changing the sequence of two touch points as one is fixed and the other one is dragging to a specific direction to perform the image rotation using the same mathematical rotation formula of rotating an image around a fixed point is just another implementation to rotate the image.

As to claims 8 and 16, Nurmi-LucidTouch-Kalman teaches wherein each of the third direction and the fourth direction is a respective direction rotating around the second area where the second touch gesture is being fixed (
see LucidTouch, pages 1-10; LucidTouch also supports multi-touch input, allowing users to operate the device simultaneously with all 10 fingers; see Fig. 2 showing that prototype of the system with 10 fingers touching on the front and back of the device; e.g., in pages 6-7, for the Map Browser, in Fig. 9, that with two points selected, the map moves, rotates and translates with the fingers such that the position of both of the fingers on the map remains fixed; in page 7, under Map Browsing task, “participants were asked to manipulate the map using one thumb on the front of the device, and then one thumb on the front and one finger on the back” indicating that a fixed first touch input on the front touch screen is suggested and taught as claimed; 
see Kalman, pages 1-5, for rotating an image around a fixed point for a specific axis and direction; for example, in the mathematical problem, when the rotation direction around a fixed point is clockwise or counterclockwise, then the rotation direction is clockwise, or counterclockwise).
Combining Nurmi-LucidTouch-Kalman, the limitation is taught by implementing a dual touch input as two points to control the image rotation around a fixed point for a specific axis and direction (clockwise or counterclockwise) as a simple mathematical rotation problem.
In this limitation, changing the sequence of two touch points as one is fixed and the other one is dragging to a specific direction to perform the image rotation using the same mathematical rotation formula of rotating an image around a fixed point is just another implementation to rotate the image.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179